           Case 1:20-cv-03454-PAE Document 130 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    HARVEY J. KESNER,

                                        Plaintiff,                       20 Civ. 3454 (PAE)
                          -v-
                                                                               ORDER
    DOW JONES & COMPANY, INC. d/b/a BARRON’S,
    WILLIAM “BILL” ALPERT, and TERI BUHL,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

          On March 29, 2021, plaintiff filed a motion to dismiss the defendant’s counterclaim

under Rule 12 of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a party has 21

days after the service of a motion under Rule 12(b) to amend the pleading once as a matter of

course.

          Accordingly, it is hereby ORDERED that defendant shall file any amended counterclaim

by April 19, 2021. No further opportunities to amend will ordinarily be granted. If defendant

does amend, by May 10, 2021, plaintiff shall: (1) file an answer; (2) file a new motion to

dismiss; or (3) submit a letter to the Court, copying defendant, stating that they rely on the

previously filed motion to dismiss. 1

          It is further ORDERED that if no amended counterclaim is filed, defendant shall serve

any opposition to the motion to dismiss by April 19, 2021. Plaintiff’s reply, if any, shall be

served by May 3, 2021. At the time any reply is served, the moving party shall supply the Court




1
 If plaintiff files a new motion to dismiss or relies on its previous motion, defendant’s
opposition will be due 14 days thereafter, and plaintiff’s reply, if any, will be due seven days
after that.
         Case 1:20-cv-03454-PAE Document 130 Filed 03/31/21 Page 2 of 2




with a courtesy copy of all motion papers by attaching them as PDF files to a single email

addressed to EngelmayerNYSDChambers@nysd.uscourts.gov.

       The Court will determine later, after receipt of defendant’s anticipated brief opposing a

motion to dismiss the current or amended counterclaim, whether to schedule oral argument.



       SO ORDERED.

                                                             
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: March 31, 2021
       New York, New York




                                                2
